Nott, J.
1st. The summary jurisdiction of the court is limited to twenty poundsr and whether the claim is setup by the plaintiff or defendant, the jurisdiction is the same. The discount, therefore, was properly rejected in this case. See 1st Nott and M’Gord, *408192, 194. 2d do. 487. 2d. In some cases, perhaps, no incon, ven*once would result from permitting a defendant to withdraw, or' relinquish a part of a discount, and set off the remainder; but that could not be done, where the demand consisted of one entire sum % becauge the whole principle would still be involved in the decision. The same thing might also happen, and oftentimes would, where it consisted of several distinct items. The best way, therefore, will be to adopt the rule of the court below ;• to reject the discount in-all cases, where it appears upon the face of it, that the court has-no jurisdiction. The motion in this case must be rejected.
Colcock, Brevard, and Grimke, Js., concurred.